Case 1:18-cv-05628-SJ-ST Document 39 Filed 01/16/20 Page 1 of 15 PageID #: 555



UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF NEW YORK


CORY HAMMOCK,

                                       Plaintiff,          1:18-CV-05628-SJ-ST

           v.
                                                           THIRD AMENDED COMPLAINT
MOVING STATE TO STATE LLC, STATE TO
STATE MOVING NY INC, STATE TO STATE
MOVING GROUP LLC, DIRECT VAN LINES
SERVICES INC., AROUND THE CLOCK
MOVING SERVICES INC., YARIN NADEL
a.k.a. JOE MILLER a.k.a. JOE NADEL,
MICHAEL NADEL a.k.a. MICKEY MILLER,

                                   Defendants(s).


        By and through his attorneys, Jones Law Firm, P.C., Plaintiff Cory Hammock alleges as

follows:

                                    PRELIMINARY STATEMENT

        1.       Defendants MOVING STATE TO STATE LLC (“STS”), along with parent and

sibling companies, STATE TO STATE MOVING NY INC, STATE TO STATE MOVING

GROUP LLC, DIRECT VAN LINES SERVICES INC., AROUND THE CLOCK MOVING

SERVICES INC. (collectively, “Corporate Defendants”), and the managers and owners of same,

Defendant YARIN NADEL, also known as “Joe Miller” or “Joe Nadel”, and MICHAEL NADEL,

also known as “Mickey Miller” 1 (collectively referred to with Yarin as “Nadel Defendants”)

(altogether collectively “Defendants”), were engaged by Plaintiff Cory Hammock (“Plaintiff”) to

package and transport belongings from Virginia to Utah.



1
 This Third Amended Complaint identifies the identity of previously-captioned defendants Mickey Miller and Joe
Miller, and updates other allegations and subsequent proceedings in this matter.

                                                       1
Case 1:18-cv-05628-SJ-ST Document 39 Filed 01/16/20 Page 2 of 15 PageID #: 556



        2.      On September 10, 2018, Defendants packaged Plaintiff’s belongings into a truck,

then insisted on receiving an additional payment for their services. When Plaintiff refused,

Defendants immediately departed without providing Plaintiff with a copy of a bill of lading,

receipts, or other documentation referencing labor or service provided.

        3.      Since then, the Defendants have rebuffed dozens of communications and efforts on

the part of Plaintiff to retrieve his belongings. Since this Action was first filed on October 9, 2018,

Defendants have refused to appear or hire counsel to represent itself in this action.

        4.      During the pendency of this Action, the Defendants have faced a federal

enforcement action alleging wire fraud, in which the Defendants have consented to return

Plaintiff’s belongings. They eventually did so, but have not yet made Plaintiff whole for damages

incurred by being deprived of all of his belongings for approximately one year, as well as certain

damages to those same belongings, and Plaintiff’s attorneys’ fees and costs in bringing this action,

to which Plaintiff is entitled under law. Plaintiff is also entitled to pierce the corporate veil to

enforce this Action against Yarin Nadel, Michael Nadel, and each of the Corporate Defendants as

alter egos of the Nadel Defendants.

                                          THE PARTIES

        5.      Defendant Moving State to State LLC (“Defendant STS”) is a domestic limited

liability company organized under the laws of the State of New York, and doing substantial

business in this state.

        6.      Plaintiff is informed and believes, and on that basis alleges that Defendant Yarin

Nadel is a co-owner and managing members of Defendant STS and the other Corporate Defendants

(along with his father, Defendant Michael Nadel), and that Defendant Yarin Nadel has used the

aliases “Joe Miller” and “Joe Nadel” in his role as manager of Defendant STS.



                                                  2
Case 1:18-cv-05628-SJ-ST Document 39 Filed 01/16/20 Page 3 of 15 PageID #: 557



       7.      Plaintiff is informed and believes, and on that basis alleges that Defendant Michael

Nadel is a co-owner and managing members of Defendant STS and the other Corporate Defendants

(along with his son, Defendant Yarin Nadel), and that Defendant Michael Nadel has used the alias

“Mickey Miller” in a similar management role with Defendant STS.

       8.      Defendant State to State Moving NY INC is a domestic business corporation

organized under the laws of the State of New York. Plaintiff is informed and believes, and on that

basis alleges that Defendant State to State Moving NY INC is an agent and/or alter ego of

Defendant STS and/or the Nadel Defendants.

       9.      Defendant State to State Moving Group LLC is a domestic business corporation

organized under the laws of the State of New York. Plaintiff is informed and believes, and on that

basis alleges that Defendant State to State Moving Group LLC is an agent and/or alter ego of

Defendant STS and/or the Nadel Defendants.

       10.     Defendant State to Direct Van Lines Services Inc. is a domestic business

corporation organized under the laws of the State of New York. Plaintiff is informed and believes,

and on that basis alleges that Defendant Direct Van Lines Services Inc. an agent and/or alter ego

of Defendant STS and/or the Nadel Defendants.

       11.     Defendant Around the Clock Moving Services Inc. is a domestic business

corporation organized under the laws of the State of New York. Plaintiff is informed and believes,

and on that basis alleges that Defendant Around the Clock Moving Services Inc. is an agent and/or

alter ego of Defendant STS and/or the Nadel Defendants.

                                JURISDICTION AND VENUE




                                                3
Case 1:18-cv-05628-SJ-ST Document 39 Filed 01/16/20 Page 4 of 15 PageID #: 558



        12.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1337 because this case arises under Act of Commerce, 49 U.S.C. § 14706 (the “Carmack

Amendment” to the Interstate Commerce Act) and there is in excess of $10,000 at issue.

        13.      This Court has general jurisdiction over Defendants because they are New York

business entities and managers/founders of business entities, which conduct substantial business

in this state.

        14.      In the alternative, the Court may exercise specific jurisdiction over Defendants

because Defendants transacted business with Plaintiff within this state, and the claim arises from

that business activity.

        15.      The United States District Court for the Eastern District of New York is the proper

venue for this action because one or more of the corporate defendants have their principal place of

business in the County of Queens.

                                    STATEMENT OF FACTS

        16.      On August 24, 2018, Plaintiff sought an interstate moving company for his

upcoming cross-country move from Alexandria, Virginia to Salt Lake City, Utah.

        17.      Plaintiff submitted information about himself and his moving requirements to a

third-party website, in order to solicit bids from authorized movers to pack, load, and transport his

belongings and effects.

        18.      Later that same day, Plaintiff received a text message and a phone call from

someone who identified themselves as Grant Kennedy, a customer service representative

employed by Defendant STS.

        19.      Mr. Kennedy represented Defendants as a broker and a carrier service capable of

conducting a full door-to-door move for Mr. Hammock.



                                                  4
Case 1:18-cv-05628-SJ-ST Document 39 Filed 01/16/20 Page 5 of 15 PageID #: 559



       20.     Mr. Kennedy promised that Defendants could provide boxes, packing material, and

labor, all comprising Defendant STS’s “platinum package.”

       21.     On August 31, 2018, Plaintiff contracted with Defendant STS to load, pack, and

transport his belongings and effects with a load date of September 9, 2018.

Defendant STS Engages in ‘Hostage Moving’ Scheme Against Plaintiff and Misrepresents Itself
                               as a Licensed Interstate Carrier

       22.     A moving team arrived at Plaintiff’s domicile on September 9, 2018.

       23.     On September 10, 2018, at 12:30 a.m., a member of the moving team informed

Plaintiff that he needed to pay $1,300-$1,400 in addition to the estimate given in the contract.

       24.     Plaintiff refused to pay the additional cost.

       25.     The same member of the moving team continued to insist on receiving the

additional payment.

       26.     Not having received the additional money, the moving team, without notice to

Plaintiff, departed with their truck loaded with Plaintiff’s belongings and effects.

       27.     The moving team departed without providing a receipt, a bill of lading, a weight

receipt, or any documentation whatsoever referencing the labor or service provided.

       28.     That same day, Plaintiff made multiple attempts to contact Defendants and Mr.

Kennedy directly.

       29.     Eventually, Plaintiff finally managed to speak to Mr. Kennedy, who informed him

that he had been correct to refuse paying additional money to the moving team.

       30.     Mr. Kennedy then told Plaintiff to wait for a follow-up call.

       31.     No such call came.

       32.     Plaintiff continued to call Defendants’ customer service line, only to receive

canned, unhelpful responses.


                                                 5
Case 1:18-cv-05628-SJ-ST Document 39 Filed 01/16/20 Page 6 of 15 PageID #: 560



        33.     For the following 12 months, approximately, the Defendants continued to hold

Plaintiff’s belongings “hostage”, or as leverage to get him to pay more than he had agreed to pay.

        34.     The Plaintiff was deprived of nearly all his worldly belongings for nearly a year,

with no idea as to whether he could expect to ever get them back.

                     Plaintiff’s Non-Judicial Efforts to Recover His Belongings

        35.     On September 18, 2018, Plaintiff contacted the Federal Motor Carrier Safety

Administration (the “FMCSA”) to lodge a complaint against STS.

        36.     The FMCSA informed Plaintiff that Mr. Kennedy had misrepresented Defendant

STS as a carrier, and that in fact, it was registered only as a broker.

        37.     When Plaintiff engaged Defendant STS, STS’s website held itself out as a “Moving

Company That You Can Trust.”

        38.     Defendant STS’s website further advertised that STS has “teams of experienced

movers [who] help[] thousands of people complete moves.”

        39.     On September 24, 2018, Plaintiff’s counsel Bryce Jones sent to Defendant STS a

demand letter, via mail and email, requesting that STS “advise us of the status of our client’s

property immediately, whether and when it will be delivered to him, and what [STS] intend[s] to

charge him for the final delivery price.”

        40.     The next day, Defendant STS responded to the demand letter via e-mail,

disclaiming all liability and threatening to hold Plaintiff liable for attorney’s fees.

        41.     Defendant STS further claimed in its response that Plaintiff was “well aware” of

the status of Plaintiff’s goods and other information he was seeking. They stated that that he would

“continue to be informed about the move with his assigned carrier, and any information regarding

his final bill is available to him.”



                                                   6
Case 1:18-cv-05628-SJ-ST Document 39 Filed 01/16/20 Page 7 of 15 PageID #: 561



        42.     Plaintiff’s counsel Bryce Jones then replied via e-mail that he thought litigation

might be avoided entirely if Defendant STS would just answer six simple questions in writing

within 24 hours.

        43.     Over a week later, Plaintiff still had not received any information regarding his

assigned carrier or final bill.

                                         Plaintiff Files Suit

        44.     At such time, Plaintiff filed the instant action against Defendant STS.

        45.     Defendant STS was served via the New York Secretary of State and at its principal

place of business. Prior to time lapsing for Defendant STS to file its Answer, representatives for

Defendant STS spoke with Plaintiff’s counsel no fewer than two times via phone, during which

phone calls they were informed of the suit and advised to hire counsel.

        46.     Rather than doing so, Defendant STS repeatedly reached out to Plaintiff directly,

threatening him that his irreplaceable personal belongings would be disposed of if he did not pay

them additional money.

        47.     Defendant STS chose not to respond to this lawsuit and the clerk issued a Certificate

of Default as to Defendant STS on November 21, 2018 (ECF No. 11).

        48.     Thereafter, on or around January 3, 2019, Plaintiff’s counsel spoke to a man who

identified himself as “Joe” and a co-owner of Defendant STS. When advised of the pending motion

for default he implied that he would not comply with any court orders and that he was shutting the

company down that day. In subsequent conversations on January 4, 5, and 7 of 2019 and in a

message left with Plaintiff’s counsel’s office this man confirmed his identity as “Joe Miller,” and

confirmed that he is a co-owner of at least two of the defendant companies, Moving State to State,

LLC and State to State Moving NY INC.



                                                  7
Case 1:18-cv-05628-SJ-ST Document 39 Filed 01/16/20 Page 8 of 15 PageID #: 562



         49.   In the six months that followed, Plaintiff struggled to determine: (1) the location

and status of Plaintiff’s belongings, and (2) the true beneficial owners of Defendant STS. Plaintiff

undertook significant investigation to uncover such information, with mixed success.

         50.   As further detailed herein, Plaintiff ultimately did recover his belongings, but only

after a civil enforcement action brought by the federal government compelled the Defendants to

return Plaintiff’s belongings, and publicly identified the Defendant Yarin Nadel and Defendant

Michael Nadel as the owners and operators of the Corporate Defendants.

   The Department of Justice Initiates a Civil Action Against Yarin Nadel and Michael Nadel

         51.   On March 19, 2019, the Department of Justice initiated a civil action against

Defendant Yarin Nadel, Defendant Michael Nadel and the various Corporate Defendants to this

action, alleging “ongoing commission of criminal wire fraud” and requested injunctive relief.

See United States v. Nadel et al., Case 1:19-cv-01578-MKB-CLP (E.D.N.Y.). A copy of the

Government’s complaint is attached hereto as Exhibit A.

         52.   The Government’s investigation and resultant action was based in part upon the

Plaintiff’s complaints, and those of dozens of other customers who had been similarly victimized

by the Defendants unlawful business practices.

         53.   In the U.S. v. Nadel complaint, the instant action is referenced at Paragraphs 18-

19, and the Plaintiff in this action is identified as “Customer-1”.

         54.   Ultimately, the Defendants entered into a series of Consent Orders with the

Government, agreeing to return the property of various customers. See U.S. v. Nadel, ECF Nos.

22-23.

         55.   Subsequently Plaintiff’s counsel reached out to Defendants’ counsel of record in

U.S. v. Nadel and negotiated for the return of Plaintiff’s property, via a similar Consent Order.



                                                  8
Case 1:18-cv-05628-SJ-ST Document 39 Filed 01/16/20 Page 9 of 15 PageID #: 563



See U.S. v. Nadel, ECF No. 30 (Brodie, J., so-ordering the consent to return the Plaintiff’s

property on July 24, 2019).

       56.     On or around August 20, 2019, the Plaintiff’s property was returned to him, with

some damage and missing items.

       57.     Then, after the Nadel Defendants failed to comply with other obligations in U.S.

v. Nadel, a grand jury indictment was filed in this Court on October 25, 2019, charging the Nadel

Defendants with conspiracy to defraud, conspiracy to commit wire fraud and four counts of

making false statements. See United States v. Nadel et al., Case 1:19-cr-00493-ENV (E.D.N.Y.).

A copy of the now-unsealed indictment is attached hereto as Exhibit B.

                                  FIRST CAUSE OF ACTION
                                (Under the Carmack Amendment)
                                   (As Against All Defendants)

       58.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       59.     Defendants are engaged in interstate commerce.

       60.     Defendants are movers engaged in interstate commerce.

       61.     In consideration of certain fees, Defendants agreed to transport Plaintiff’s

belongings and effects in interstate commerce.

       62.     Defendants have not lived up to their obligations under that agreement.

       63.     By virtue of Defendants’ failure to make delivery, Plaintiff has sustained damages

and Defendants are therefore liable to him under the Carmack Amendment.

                                 SECOND CAUSE OF ACTION
                                        (For Conversion)
                                   (As Against All Defendants)

       64.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.
                                                 9
Case 1:18-cv-05628-SJ-ST Document 39 Filed 01/16/20 Page 10 of 15 PageID #: 564



         65.   Defendants have intentionally interfered with Plaintiff’s rights in his property.

         66.   Plaintiff has asserted his rights in his property against Defendants.

         67.   Defendants nonetheless refused to provide him access to his belongings and effects.

         68.   Plaintiff is therefore entitled to recover damages in an amount to be determined at

trial.

                                  THIRD CAUSE OF ACTION
                                    (For Breach of Contract)
                                   (As Against All Defendants)

         69.   Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

         70.   Defendants have breached the contract by failing to deliver Plaintiff’s belongings

and effects to the agreed-upon address.

         71.   Defendants have further breached the contract by refusing to provide Plaintiff with

any information whatsoever regarding the shipment of his belongings and effects.

         72.   While Defendants have seemingly expressed willingness to provide information,

the behavior displayed by not returning phone calls and written inquiries is willful neglect and

should be considered tantamount to a refusal to provide the information.

         73.   It is imperative that Defendants rectify this breach immediately and inform Plaintiff

of the whereabouts of his belongings and effects.

         74.   Defendants’ breach goes to the heart of the contract and, accordingly, Plaintiff is

entitled to rescind it and recover from Defendants the purchase price paid, plus prejudgment

interest and Plaintiff’s damages directly and proximately caused by Defendants.




                                                10
Case 1:18-cv-05628-SJ-ST Document 39 Filed 01/16/20 Page 11 of 15 PageID #: 565



       75.     In the alternative, Defendants should be compelled to perform on the Contract, and

Plaintiff be entitled to collect damages directly and proximately caused by Defendants incurred in

compelling their performance including, but not limited to, the filing of this action.

       76.     Furthermore, Plaintiff should be compensated for having to live and sleep without

his household belongings for a prolonged period of time.

                                 FOURTH CAUSE OF ACTION
                                (For Negligent Misrepresentation)
                                   (As Against All Defendants)

       77.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       78.     Alternatively, Plaintiff is informed and believes, and upon that basis alleges, that

the foregoing representations made by Defendants regarding its carrier status were untrue and that

Defendants made those representations without reasonable grounds for believing the

representations to be true.

       79.     Plaintiff reasonably relied on the representations and, inter alia, has paid $3,827.69

to Defendants under the belief that they were a carrier.

       80.     As a direct and proximate result of the foregoing, Plaintiff has incurred damages in

the amount to be determined at trial.

                             FIFTH CAUSE OF ACTION
  (Violation of New York’s Consumer Protection from Deceptive Acts and Practices Act,
                            N.Y. Gen. Bus. Law § 349 et seq.
                     New York General Business Law Section 350)
                              (As Against All Defendants)

       81.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.




                                                 11
Case 1:18-cv-05628-SJ-ST Document 39 Filed 01/16/20 Page 12 of 15 PageID #: 566



       82.      Defendants have engaged in deceptive acts and practices in the conduct of their

business.

       83.      By misrepresenting the nature of their business, Defendants have willfully and

knowingly violated New York consumer protection laws.

       84.      Section 350 prohibits “[f]alse advertising in the conduct of any business, trade or

commerce or in the furnishing of any service.”

       85.      New York General Business Law Section 350-a defines “false advertising” ad

“advertising, including labeling, of a commodity . . . if such advertising is misleading in a material

respect.”

       86.      Defendants have held themselves out as a mover to the public.

       87.      They have privately asserted to Plaintiff that they are not, in fact, a mover or carrier

but a broker.

       88.      As a direct and proximate result of Defendants’ violation of New York General

Business Law Section 350, Plaintiff has suffered an ascertainable loss and therefore seeks actual

and punitive damages.

                                     SIXTH CAUSE OF ACTION
                                        Fraudulent Conveyance
                                    (As Against All Defendants)

       89.      Plaintiff repeats and realleges the allegations contained in the foregoing

paragraphs as though fully set forth herein.

       90.      Defendants have conspired to defraud Plaintiff, a likely judgment creditor, by

shifting assets and threatening to close one or more businesses out of spite.

       91.      Such actions satisfy the criteria for maliciousness. Any such transactions should

be voided and punitive damages awarded.



                                                  12
Case 1:18-cv-05628-SJ-ST Document 39 Filed 01/16/20 Page 13 of 15 PageID #: 567



                                  SEVENTH CAUSE OF ACTION
                                            Alter Ego
                                    (As Against All Defendants)

       92.     Plaintiff repeats and realleges the allegations contained in the foregoing

paragraphs as though fully set forth herein.

       93.     At all relevant times, Nadel Defendants were the alter egos of Defendant STS and

the Other Corporate Defendants, and therefore should be held jointly and severally liable for any

relief or damages awarded to the Plaintiff.

       94.      As the sole owners and officers of Defendant STS at all relevant times, the Nadel

Defendants exercised complete domination and control over Defendant STS and the other

Corporate Defendant.

       95.     Using their domination and control of Defendant STS, the Nadel Defendants

abused the privilege of doing business in the corporate form to perpetrate a wrong or injustice

against the Plaintiff such that equity warrants piercing Corporate Defendants’ corporate veil to

hold Defendants personally liable for the Judgment.

       96.     For example, the recent federal indictment against the Nadel Defendants found

probable cause that, in pertinent part “As a part of the scheme, the [Nadel] defendants, together

with others, registered corporate entities, including but not limited to the State to State

Companies, often using fictitious names and business addresses, which the defendants, together

with others, owned, operated and controlled, and used for their interstate moving business.”

       97.     On information and belief, the Corporate Defendants ignored the corporate

formalities that are part and parcel of the corporate existence.

       98.     On information and belief, the Nadel Defendants treated the Defendant STS’s and

the other Corporate Defendants’ assets, if any, and its debts as interchangeable with their own.



                                                  13
Case 1:18-cv-05628-SJ-ST Document 39 Filed 01/16/20 Page 14 of 15 PageID #: 568



         99.    On information and belief, with no income and minimal assets, and no source of

income or capital other than de minimus capital contributions, Defendant STS and the other

Corporate Defendants were intentionally and severely undercapitalized when Defendant STS

undertook its contractual obligations with the Plaintiff.

         100.   By abusing the privilege of doing business in the corporate form, the Nadel

Defendants have damaged Plaintiff and should therefore be held liable for the Judgment rendered

against Defendant STS and other Corporate Defendants.

         101.   Similarly and/or conversely, the other Corporate Defendants are the alter egos of

Defendant STS, and by extension the Nadel Defendants, through similar means as detailed

above.

         102.   Upon information and belief, these entities were closer than arms-length

commercial subsidiaries, and there was a complete overlap in ownership and control between the

various Corporate Defendants.

         103.   Defendant STS and the other Corporate Defendants were used to commit a fraud

or wrong that cause Plaintiff to unjustly suffer a loss.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for relief as follows:

   1. On their first cause of action, against Defendants in an amount to be determined at trial,

         plus attorneys’ fees and costs; and

   2. On their second cause of action, against Defendants in an amount to be determined at

         trial, plus attorneys’ fees and costs; and

   3. On their third cause of action, against Defendants in an amount to be determined at trial,

         plus attorneys’ fees and costs; and



                                                      14
Case 1:18-cv-05628-SJ-ST Document 39 Filed 01/16/20 Page 15 of 15 PageID #: 569



   4. On their fourth cause of action, against Defendants in an amount to be determined at trial,

       plus attorneys’ fees and costs; and

   5. On their fifth cause of action, against Defendants in an amount to be determined at trial,

       plus attorneys’ fees and costs; and

   6. On their sixth cause of action, against Defendants in an amount to be determined at trial,

       plus attorneys’ fees and costs; and

   7. Such other and further relief the Court deems just and proper.

Plaintiff respectfully demands a jury trial on all issues so-triable by right.


Dated: January 16, 2019


                                               Respectfully submitted,

                                               /s/ T. Bryce Jones
                                               T. Bryce Jones, Esq.
                                               Jones Law Firm, P.C.
                                               42 W. 38th Street, Suite 1002
                                               New York, NY 10018
                                               (212) 258-0685
                                               bryce@joneslawnyc.com
                                               Attorneys for Plaintiff




                                                  15
